

116 HR 6937 IH: Countering Online Harms Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6937IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Trade Commission to conduct a study on artificial intelligence, and for other purposes.1.Short titleThis Act may be cited as the Countering Online Harms Act.2.Online harms of artificial intelligence study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Chairman of the Federal Trade Commission shall conduct a study on how artificial intelligence may be used to address the online harms described in paragraph (2).(2)Requirements for studyIn conducting the study, the Commission shall consider whether and how artificial intelligence may be used to identify, remove, or take any other appropriate action necessary to address the following online harms:(A)Deceptive and fraudulent content intended to scam or otherwise harm individuals, including such practices directed at senior citizens.(B)Manipulated content intended to mislead individuals, including deepfake videos and fake individual reviews.(C)Website or mobile application interfaces designed to intentionally mislead or exploit individuals.(D)Illegal content online, including the sale of illegal opioids, child sexual exploitation and abuse, revenge pornography, harassment, cyberstalking, hate crimes, and incitement of violence.(E)Terrorist and violent extremists’ abuse of digital platforms, including the use of such platforms to promote themselves, share propaganda, and glorify real-world acts of violence.(F)Disinformation campaigns coordinated by inauthentic accounts or individuals to influence United States elections.(G)The sale of counterfeit products.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Chairman shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)based on such results, the following:(A)Recommendations on how artificial intelligence may be used to address the online harms described in subsection (a)(2).(B)Recommendations on what reasonable policies, practices, and procedures may be implemented to utilize artificial intelligence to address such online harms.(C)Recommendations for legislation that may advance the adoption and use of artificial intelligence to address such online harms.